Exhibit 10.1

 

CHINA JO-JO DRUGSTORES, INC.

 

[ex10-1_img001.jpg]

  

October 26, 2018                              

 

Via Email

 

Dear Ms. Wu:

 

This letter shall confirm our discussions pursuant to which you have indicated
your willingness to serve as a member of each of the Board of Director and the
Nominating Committee of China Jo-Jo Drugstores, Inc., a Nevada corporation (the
“Company”), effective the date herein on the terms set forth below until the
next annual shareholders meeting, your earlier resignation or the removal
pursuant to the Company’s by-laws.

 

Our company compensates our non-employee directors for all services they perform
as a director of our company, including attendance at Board of Directors
meetings and service as members of committees of the Board of Directors to which
they are appointed. You will receive a monthly compensation of RMB5,000.

 

You would also be reimbursed for all of your out-of-pocket expenses in traveling
to and attending meetings of the Board of Directors and committees on which you
would serve.

 

We will indemnify you to the fullest extent permitted by Nevada law as provided
and according to our Articles of Incorporation.

 

You may indicate your agreement with these terms by signing and dating this
letter agreement and returning it to the undersigned. By signing this letter
agreement, you reconfirm to the company that you have no contractual commitments
or other legal obligations that would prohibit you from performing your duties
for the Company. 

 

  Very truly yours,       China Jo-Jo Drugstores, Inc.       By: /s/ Lei Liu  
Name: Lei Liu   Title:   Chief Executive Officer

 

I have read and accept and agree to the above terms:

 

/s/ Pingfan Wu   Signature of Pingfan Wu  

